Appellant was convicted in the county court of Pottawatomie county for unlawfully conveying intoxicating liquors from one place in the county to another place in said county, and his punishment was assessed at a fine of fifty dollars and thirty days' confinement in the county jail. The issues involved were clearly submitted to the jury in the instructions of the court. The jury are the exclusive judges of the weight of the evidence and the credibility of the witnesses. As the jury has seen fit to accept the testimony of the state and reject the testimony of the appellant, we cannot do otherwise than affirm this conviction.